 



Exhibit 10.2
PURCHASE AGREEMENT
     THIS PURCHASE AGREEMENT (the “Agreement”) is entered into as of the 24th
day of March, 2005, by and among Sutura, Inc., a Delaware corporation (the
“Company”), and Pandora Select Partners, L.P., a British Virgin Islands limited
partnership (“Pandora”), Whitebox Hedged High Yield Partners, L.P., a British
Virgin Islands limited partnership (“WHHY”) and Whitebox Intermarket Partners,
L.P., a British Virgin Islands limited partnership (“WIP”). Pandora, WHHY and
WIP are individually referred to herein as a “Purchaser” and together as the
“Purchasers.”
R E C I T A L S :
     WHEREAS, in consideration of $780,000, $1,590,000 and $630,000 each
(representing $3,000,000 in the aggregate), the Company proposes to issue to
Pandora, WHHY and WIP, respectively, and each such Purchaser desires to
severally (and not jointly) purchase, a corresponding secured convertible
promissory notes in the form attached as Exhibit A (each, a “Note” and together,
the “Notes”) and warrants in the form attached as Exhibit B (each, a “Warrant”
and together, the “Warrants”) to purchase (subject to certain adjustments)
shares of the Company’s common stock, $0.001 par value (the “Common Stock”); and
     WHEREAS, the Purchasers and the Company desire to have a portion of the
$3,000,000 aggregate purchase price held in escrow;
     WHEREAS, contingent on the sale and purchase of the above $3,000,000 of
Notes and Warrants (the “First Tranche”), the Company has offered the Purchasers
the collective opportunity to purchase up to an additional $2,000,000 of Notes
and Warrants on the same terms as the Notes and Warrants sold in the First
Tranche (the “Option Tranche”);
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:
SECTION 1. AGREEMENT TO SELL AND PURCHASE
     1.1. Authorization of Transactions. On or prior to the first closing of the
transactions contemplated in this Agreement (the “First Closing”), the Company
shall have authorized (as to each of the First Tranche and the Option Tranche)
the sale and issuance to the Purchasers of the Notes, Warrants and the shares of
Common Stock issuable upon conversion of the Notes and upon exercise of the
Warrants (collectively, the “Shares”).
     1.2. Sale and Purchase at First Closing. Subject to the terms and
conditions hereof, at the First Closing, the Company hereby agrees to issue and
sell to each Purchaser, and each Purchaser severally (and not jointly) agrees to
purchase from the Company, such Purchaser’s respective Notes and the Warrants
for an aggregate purchase price from all Purchasers of

 



--------------------------------------------------------------------------------



 



$3,000,000. A portion of the aggregate purchase price (the “Escrow Amount”)
equal to $2,000,000 will be deposited by the Purchasers with Messerli & Kramer
P.A., as escrow agent (the “Escrow Agent”), to be held in escrow pursuant to the
terms of the Escrow Agreement, in the form attached as Exhibit F (the “Escrow
Agreement”) among the Purchasers, the Company and the Escrow Agent.
     1.3. Option Tranche. Contingent on the First Closing, the Company hereby
grants the Purchasers, collectively, the right and option to purchase the Option
Tranche at a second closing (the “Option Tranche Closing”). Unless otherwise
agreed in writing among the Purchasers (who may assign all or a portion of the
Option Tranche rights only amongst themselves), each Purchaser may exercise the
Option Tranche to purchase up to an additional $666,667 of Notes and Warrants.
Each Option Tranche Purchaser must give the Company written notice of its
intention to exercise all or part of its share of the Option Tranche (specifying
in the notice the amount of the Option Tranche being exercised) not later than
5:00 p.m., Pacific Time, on the date (the “Option Termination Date”) that is the
later of (i) 180 days following the First Closing or (ii) 120 days following the
effective date of the proposed merger (the “TVG Merger”) of the Company into
Technology Visions Group, Inc., a Delaware corporation (“TVG”). Subject to the
terms and conditions hereof, at the Option Tranche Closing, the Company hereby
agrees to issue and sell to each Purchaser, and each Purchaser severally (and
not jointly) agrees to purchase from the Company, such Purchaser’s respective
Option Tranche Note and the Warrant.
SECTION 2. CLOSINGS, DELIVERIES AND PAYMENTS
     2.1. First Closing.
     (a) The First Closing shall take place at 10:00 a.m. on the date hereof at
the offices of the Purchasers’ legal counsel, Messerli & Kramer P.A., in
Minneapolis, Minnesota, or at such other time or place as the Company and the
Purchasers may mutually agree (the “First Closing Date”). At the First Closing,
subject to the terms and conditions hereof, the Company will issue, sell and
deliver to each Purchaser its respective Note and Warrant, against payment by
each Purchaser of its allocable portion of the $1,000,000 purchase price by
certified check or wire transfer of immediately available funds. At the First
Closing, the Company shall also execute and deliver to the Purchasers the
Amended Registration Rights Agreement in the form attached as Exhibit C (the
“Registration Rights Agreement”), the Amended Security Agreement in the form
attached as Exhibit D (the “Security Agreement”) and the Amended Patent and
Trademark Security Agreement in the form attached as Exhibit E (the “Patent and
Trademark Security Agreement”).
     (b) At the First Closing, the Purchasers shall deposit with the Escrow
Agent the Escrow Amount, by certified check or wire transfer of immediately
available funds, and the Company shall deposit with the Escrow Agent each
Purchaser’s respective Note (in the principal amount of $520,000 for Pandora,
$1,060,000 for WHHY and $420,000 for WIP) and Warrant

- 2 -



--------------------------------------------------------------------------------



 



(the “Escrow Securities”), in each case to be held by the Escrow Agent in
accordance with the terms of the Escrow Agreement.
     2.2. Option Tranche Closing. If one or more of the Purchasers timely
exercises all or a portion of the Option Tranche, the Option Tranche Closing
shall take place at 10:00 a.m. on the date (the “Option Tranche Closing Date”)
that is five business days following the earlier of (i) the full exercise of the
Option Tranche by the Purchasers, (ii) the partial exercise of the Option
Tranche by one or more Purchasers and the Company’s receipt of a written waiver
from the Purchasers of their rights to exercise the balance of the Option
Tranche or (iii) the Option Termination Date. At the Option Tranche Closing,
subject to the terms and conditions hereof, the Company will issue, sell and
deliver to each exercising Purchaser its respective Note and Warrant, against
payment by each Purchaser of its allocable portion of the Option Tranche
purchase price by certified check or wire transfer of immediately available
funds. The Option Tranche Closing Date and the First Closing Date are
collectively referred to herein as the “Closing Dates”.
     2.3. Escrow Amount Closing.
     (a) If, within sixty (60) days after the First Closing Date, the Company
gives written notice to Whitebox Advisors, LLC (“Whitebox Advisors”), as agent
for the Purchasers, and the Escrow Agent certifying that the “as simple as
1-2-3” SuperStich product is experiencing success rates equivalent to or better
than success rates experienced by comparable closure devices in the industry and
containing the written statement of an independent third-party (which party
shall be reasonably acceptable to both the Company and Whitebox Advisors)
confirming that such success rates are equivalent to or better than success
rates experienced by comparable closure devices in the industry, the Escrow
Amount will be paid by the Escrow Agent to the Company, and the Escrow
Securities will be delivered by the Escrow Agent to the Purchasers.
     (b) Notwithstanding Section 2.3(a) above, each Purchaser may, at its
option, direct the Escrow Agent to pay such Purchaser’s allocable portion of the
Escrow Amount to the Company and deliver the corresponding Escrow Securities to
such Purchaser by giving written notice of its intention to the Escrow Agent and
the Company within sixty (60) days after the First Closing Date.
     (c) Payment of the Escrow Amount and the delivery of the Escrow Securities
will take place at 10:00 am on the date (the “Escrow Closing Date”) that is five
(5) business days following the receipt by Whitebox Advisors and the Escrow
Agent of the Company’s written notice pursuant to Section 2.3(a) or the receipt
by the Company and the Escrow Agent of the Purchaser’s written notice pursuant
to Section 2.3(b) as applicable. At or prior to the Escrow Closing Date, the
Company will have reconfirmed its representations, warranties and agreements
contained herein, the Company will have obtained all third-party consents
required in connection herewith, the Company will have procured, at its expense,
UCC-type insurance in form and amount satisfactory to the Purchasers as to the
perfection and priority of their security interest in the Collateral, the
Company shall have paid to Whitebox Advisors a $50,000 cash origination fee

- 3 -



--------------------------------------------------------------------------------



 



related to the transactions and the Company’s counsel will have provided a legal
opinion covering the matters specified in Section 5.1(f).
     (d) If the Company and the Purchasers fail to provide the written notice
referred to in Section 2.3(a) or 2.3(b), as applicable, within sixty (60) days
after the First Closing Date, then the Escrow Agent shall release the Escrow
Amount to the Purchasers and the Escrow Securities to the Company.
SECTION 3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY
     The Company hereby makes the following representations and warranties to
each of the Purchasers as of the First Closing Date and, as to the 510(k)
clearance and CE mark described in Section 3.16, covenants to so comply with the
requirements thereof from and after the First Closing Date so long as any
portion of any of the Notes remain outstanding.
     3.1. Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company’s only subsidiary is Sutura B.V., which is
wholly-owned by the Company and which, in turn, owns all of the outstanding
capital stock of Sutura B.V. France SARL and Sutura GmbH. The Company has all
requisite corporate power and authority to own and operate its properties and
assets, to execute and deliver this Agreement, the Notes, the Warrants, the
Registration Rights Agreement, the Security Agreement and the Patent and
Trademark Security Agreement (together, the “Transaction Documents”), to pledge
(subject to receipt of the consent referred to in Section 5.1(a)) certain of the
Company’s assets as described in the Security Agreement and the Patent and
Trademark Security Agreement as security for the Notes (the “Collateral”), to
issue and sell the Shares upon conversion of the Notes and upon exercise of the
Warrants, to carry out the provisions of the Transaction Documents, and to carry
on its business as presently conducted and as presently proposed to be
conducted. The Company is duly qualified to do business and is in good standing
in each jurisdiction in which the nature of its activities and of its properties
(both owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to be so qualified would not have a material
adverse effect on the Company, or its business or properties, taken as a whole.
     3.2. Capitalization. The authorized capital stock of the Company consists
of 5,000,000 shares of Preferred Stock, par value $0.00025 per share, of which,
as of the First Closing Date, 352,160 shares are issued and outstanding, and
10,000,000 shares of Common Stock, par value $0.00025 per share, of which
7,008,628 shares are issued and outstanding. As of the First Closing Date (to be
updated for the Option Tranche Closing Date), and except as disclosed on
Schedule 3.2, the Company has no outstanding options, warrants or other rights
to acquire any capital stock, or securities convertible or exchangeable for
capital stock or for securities themselves convertible or exchangeable for
capital stock (together, “Convertible Securities”). As of the First Closing Date
(to be updated for the Option Tranche Closing Date), and except as disclosed on
Schedule 3.2, the Company has no agreement or commitment to sell or issue any
shares of capital stock or Convertible Securities. All issued and outstanding
shares

- 4 -



--------------------------------------------------------------------------------



 



of the Company’s capital stock (i) have been duly authorized and validly issued,
(ii) are fully paid and nonassessable, (iii) are free from any preemptive and
cumulative voting rights and (iv) were issued pursuant to valid exemptions under
federal and state securities laws. As of the First Closing Date (to be updated
for the Option Tranche Closing Date), and except as disclosed on Schedule 3.2,
there are no outstanding rights of first refusal or proxy or shareholder
agreements of any kind relating to any of the Company’s securities to which the
Company or any of its executive officers and directors is a party or as to which
the Company otherwise has knowledge of. When issued in compliance with the
provisions of the Notes and the Warrants (and upon payment as provided by the
Warrants), the Shares will be validly issued, fully paid and nonassessable, and
will be free of any liens or encumbrances; provided, however, that the Shares
may be subject to restrictions on transfer under applicable state and/or federal
securities laws.
     3.3. Authorization; Binding Obligations. All corporate action on the part
of the Company, its officers, directors and shareholders necessary for the
authorization of the Transaction Documents, the performance of all obligations
of the Company hereunder and thereunder at each of the First Closing and the
Option Tranche Closing (together, the “Closings”), including the pledge of the
Collateral as security for the Notes, and the authorization, sale, issuance and
delivery of the Shares upon conversion of the Notes and upon exercise of the
Warrants has been taken or will be taken prior to each of the Closings. The
Transaction Documents, when executed and delivered, will be valid and binding
obligations of the Company enforceable in accordance with their terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) to the
extent that the enforceability of the indemnification provisions of the
Registration Rights Agreement may be limited by applicable laws. Except as to
the Purchasers’ Option Tranche rights hereunder, the sale of the Shares upon
exercise of the Warrants or upon conversion of the Notes is not and will not be
subject to any preemptive rights or rights of first refusal.
     3.4. Financial Statements. The Company’s audited consolidated balance sheet
at December 31, 2003, and the audited consolidated statements of operations,
cash flows and stockholders’ deficit of the Company for the years ended,
December 31, 2003 and 2002, and the Company’s unaudited consolidated balance
sheet at September 30, 2004, and the unaudited consolidated statements of
operations and cash flows of the Company for the nine months ended September 30,
2004 and 2003 (all of the foregoing together, the “Financial Statements,” with
September 30, 2004 being the “Latest Statement Date” and the consolidated
financial statements at and for the nine months ended September 30, 2004 being
the “Latest Financial Statements”) fairly present in all material respects, and
in accordance with generally accepted accounting principles consistently
applied, the consolidated financial condition and operating results of the
Company as of the respective dates and for the respective periods covered
thereby. The Financial Statements are in the form as publicly filed with the SEC
as Attachment 3 to Amendment No. 3 to the Schedule 14C Information Statement of
TVG relating to the proposed TVG Merger (the “Information Statement”).

- 5 -



--------------------------------------------------------------------------------



 



     3.5. Liabilities. The Company (i) has no material liabilities and (ii) to
the best of its knowledge, has no material contingent liabilities, in each case
not otherwise disclosed in the Latest Financial Statements or on Schedule 3.6,
except (A) current liabilities incurred in the ordinary course of business
subsequent to the Latest Statement Date and (B) obligations under contracts and
commitments incurred in the ordinary course of business and not required under
generally accepted accounting principles to be reflected in the Latest Financial
Statements, which, in both cases have not had, either in any individual case or
in the aggregate, a material adverse effect on the Company, or its business or
properties, taken as a whole.
     3.6. Certain Agreements and Actions. Except as disclosed in the Financial
Statements or on Schedule 3.6, the Company has not (i) declared or paid any
dividends, or authorized or made any distribution upon or with respect to any
class or series of its capital stock during the periods covered by the Financial
Statements or since the Latest Statement Date, (ii) since the Latest Statement
Date, incurred any indebtedness for money borrowed or any other material
liabilities out of the ordinary course of business, (iii) except as set forth in
Schedule 3.6, made any loans or advances to any person, other than ordinary
advances for travel or entertainment expenses or (iv) sold, exchanged or
otherwise disposed of any of its assets or rights, other than in the ordinary
course of business.
     3.7. Obligations of or to Related Parties. Except as disclosed on
Schedule 3.7, there are no obligations of the Company to officers, directors or
key employees of the Company or, to the Company’s knowledge, to any members of
their immediate families or other affiliates, other than (i) for accrued
salaries, (ii) reimbursement for expenses reasonably incurred on behalf of the
Company and (iii) for other employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by the Board of Directors of the Company). Except as disclosed on
Schedule 3.7, to the Company’s knowledge, none of the officers, directors or key
employees of the Company or, to the Company’s knowledge, any members of their
immediate families or other affiliates, are indebted to the Company or have any
direct or indirect ownership interest in any firm, corporation or other entity
with which the Company is affiliated or with which the Company has a business
relationship, or any firm, corporation or other entity that competes with the
Company, except that such officers, directors, employees and members of their
immediate families may own securities (with beneficial ownership not exceeding
2%) in publicly-traded companies that compete with the Company. Except as
disclosed on Schedule 3.7, no officer, director or key employee of the Company,
or, to the Company’s knowledge, any member of their immediate families or other
affiliates, is, directly or indirectly, interested in or a party to any material
contract with the Company. Except as disclosed on Schedule 3.7 or in the
Financial Statements, the Company is not a guarantor or indemnitor of any
indebtedness of any other person, firm or corporation.
     3.8. Changes. Since the Latest Statement Date, and except as disclosed on
Schedule 3.8, there has not been, to the Company’s knowledge, any event or
condition of any character that, either individually or cumulatively, has
materially and adversely affected the business, assets, liabilities, financial
condition, operations or prospects of the Company.

- 6 -



--------------------------------------------------------------------------------



 



     3.9. Title to Properties and Assets; Liens. Except as set forth on
Schedule 3.9, the Company has good and marketable title to its properties and
assets, including the properties and assets reflected in the Latest Financial
Statements, in each case subject to no mortgage, pledge, lien, lease,
encumbrance or charge, other than (i) those resulting from taxes that have not
yet become delinquent, (ii) liens and encumbrances that do not materially
detract from the value of the property subject thereto or materially impair the
operations of the Company and (iii) those that have otherwise arisen in the
ordinary course of business. With respect to the property and assets it leases,
the Company is in compliance with such leases in all material respects and, to
the Company’s knowledge, holds a valid leasehold interest free of any liens,
claims or encumbrances. All facilities, machinery, equipment, fixtures and other
properties owned, leased or used by the Company which are reasonably necessary
to the Company’s conduct of its business are in good operating condition and
repair and are reasonably fit and usable for the purposes for which they are
being used, reasonable wear and tear excepted.
     3.10. Patents and Trademarks. Schedule 3.10 contains a listing of all U.S.
and foreign patents and patent applications, and U.S. and foreign trademarks and
service marks and applications therefor, owned by, assigned to or licensed to
the Company. Except as set forth on Schedule 3.10, the Company owns or has a
valid right to use all patents, trademarks, service marks, trade names,
copyrights, trade secrets, information and other proprietary rights and
processes necessary for its business as now conducted and as proposed to be
conducted, without any known infringement of the rights of others. The Company
is not aware that any of its employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would interfere with their duties to the Company or that would
conflict with the Company’s business as now conducted or proposed to be
conducted. None of the execution or delivery of, or the performance of the
transactions contemplated by, the Transaction Documents, the pledge of the
Collateral by the Company to secure the Notes, the carrying on of the Company’s
business by the employees of the Company nor the conduct of the Company’s
business as currently conducted or proposed to be conducted will conflict with
or result in a breach of the terms, conditions or provisions of, or constitute a
default under, any contract, covenant or instrument under which any employee is
now obligated. The Company does not believe it is or will be necessary to
utilize any inventions, trade secrets or proprietary information of any of its
employees made prior to their employment by the Company, except for inventions,
trade secrets or proprietary information that have been exclusively assigned to
the Company.
     Without limiting the generality of the above, neither of Cardio Medical
Solutions, Inc. nor Nobles LAI Engineering Inc., nor any other entity owned or
controlled by officers, directors or key employees of the Company, own or
control any inventions, trade secrets or proprietary information necessary for
or desirable to the Company in connection with and directly related to its
business as now conducted or proposed to be conducted.

- 7 -



--------------------------------------------------------------------------------



 



     Except as set forth in Schedule 3.10, (i) each of the Company’s employees
have executed agreements of confidentiality and non-disclosure as to the
Company’s confidential information, including its intellectual property and
trade secrets, and (ii) each of the Company’s employees has agreed to assign to
the Company any and all significant conceptions and ideas for inventions,
improvements and valuable discoveries, whether patentable or not, which are
conceived or made by such employees, solely or jointly with another, during the
period of employment, and which are directly related to the business or
activities of the Company and which the employee conceives as a result of the
employee’s employment by the Company (other than inventions for which no
equipment, supplies, facility or trade secret information of the Company was
used and which was developed entirely on the employee’s own time and (1) which
does not relate (a) directly to the business of the Company or (b) to the
Company’s actual or demonstrably anticipated research or development or
(2) which does not result from any work performed by the employee for the
Company).
     3.11. Compliance with Other Instruments. Except as disclosed on
Schedule 3.11, the Company is not in violation or default of any term of its
Certificate of Incorporation or Bylaws, or in any material respect of any
mortgage, indenture, contract, agreement, instrument or contract to which it is
party or by which it is bound or of any judgment, decree, order, writ or, to its
knowledge, any statute, rule or regulation applicable to the Company that would
materially and adversely affect the business, assets, liabilities, financial
condition, operations or prospects of the Company. The execution and delivery
of, and the performance of and compliance with the transactions contemplated by,
the Transaction Documents, and the issuance and sale of the Shares upon
conversion of the Notes or upon exercise of the Warrants, will not, with or
without the passage of time or giving of notice, result in any such material
violation, or be in conflict with or constitute a default under any such term,
or result in the creation of any mortgage, pledge, lien, encumbrance or charge
upon any of the properties or assets of the Company or the suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to the Company, its business or operations
or any of its assets or properties, except for such results that would not
materially and adversely affect the business, assets, liabilities, financial
condition, operations or prospects of the Company.
     3.12. Litigation. There is no action, suit, proceeding or investigation
pending or, to the Company’s knowledge, currently threatened against the Company
that questions the validity of this Agreement or the other Transaction Documents
or the right of the Company to enter into any of such agreements, or to
consummate the transactions contemplated hereby or thereby. Except as disclosed
in the Information Statement or on Schedule 3.12, there is no action, suit,
proceeding or investigation or, to the Company’s knowledge, currently threatened
against the Company that might result, either individually or in the aggregate,
in any material adverse change in the assets, condition, affairs or prospects of
the Company, financial or otherwise, or any change in the current equity
ownership of the Company. The foregoing includes, without limitation, actions
pending or threatened involving the prior employment of any of the employees of
the Company, their use in connection with the Company’s business of any
information or techniques allegedly proprietary to any of their former employers
or their obligations under any agreements with prior employers. The Company is
not a party or subject

- 8 -



--------------------------------------------------------------------------------



 



to the provisions of any order, writ, injunction, judgment or decree of any
court or government agency or instrumentality.
     3.13. Tax Returns and Payments. The Company has filed all tax returns
(federal, state and local) required to be filed by it. All taxes shown to be due
and payable on such returns, any assessments imposed, and, to the Company’s
knowledge, all other taxes due and payable by the Company on or before the
Closing have been paid or will be paid prior to the time they become delinquent.
The Company has not been advised (i) that any of its returns, federal, state or
other, have been or are being audited as of the date hereof or (ii) of any
deficiency in assessment or proposed judgment to its federal, state or other
taxes. The Company has no knowledge of any liability of any tax to be imposed
upon the properties or assets of the Company as of the date of this Agreement
that is not adequately provided for.
     3.14. Employees. The Company has no collective bargaining agreements with
any of its employees. The Company is not aware of any labor union organizing
activity relating to its employees. Except as set forth on Schedule 3.14, no
employee has any agreement or contract, written or verbal, regarding his
employment. Except as disclosed on Schedule 3.14, the Company is not a party to
or bound by any currently effective employment contract, deferred compensation
arrangement, bonus plan, incentive plan, profit sharing or defined benefit plan,
retirement agreement or other employee compensation plan or agreement. To the
Company’s actual knowledge, no employee of the Company, nor any consultant with
whom the Company has contracted, is in violation of any material term of any
employment contract, proprietary information agreement or any other agreement
relating to the right of any such individual to be employed by, or to contract
with, the Company because of the nature of the business to be conducted by the
Company; and, to the Company’s knowledge, the continued employment by the
Company of its present employees, and the performance of the Company’s contracts
with its independent contractors, will not result in any such violation. The
Company has not received any written or oral notice alleging that any such
violation has occurred. Except as disclosed on Schedule 3.14, no employee of the
Company has been granted the right to continued employment by the Company or to
any material compensation following termination of employment with the Company.
The Company is not aware that any officer or key employee, or that any group of
key employees, intends to terminate their employment with the Company, nor does
the Company have a present intention to terminate the employment of any officer,
key employee or group of key employees.
     3.15. Registration Rights. Except (i) for registration rights granted by
the Company pursuant to a Registration Rights Agreement dated September 17, 2004
(the “Original Registration Rights Agreement”), (ii) as disclosed on
Schedule 3.15 or (iii) required pursuant to the Registration Rights Agreement,
the Company is presently not under any obligation, and has not granted any
rights, to register (as defined in the Registration Rights Agreement) any of the
Company’s presently outstanding securities or any of its securities that may
hereafter be issued.
     3.16. Compliance with Laws; Permits; Company Medical Devices. Except as
disclosed on Schedule 3.16, the Company is not in violation of any applicable
statute, rule,

- 9 -



--------------------------------------------------------------------------------



 



regulation, order or restriction of any domestic or foreign government or any
instrumentality or agency thereof in respect of the conduct of its business or
the ownership of its properties that would materially and adversely affect the
business, assets, liabilities, financial condition, operations or prospects of
the Company. No governmental orders, permissions, consents, approvals or
authorizations are required to be obtained and no registrations or declarations
are required to be filed in connection with the execution and delivery of, and
the performance of the transactions contemplated by, the Transaction Documents,
the pledge of the Collateral to secure the Notes or the issuance of the Shares
upon conversion of the Notes or upon exercise of the Warrants, except such as
has been duly and validly obtained or filed, or with respect to any filings that
must be made after the Closing, as will be filed in a timely manner. The Company
has all franchises, permits, licenses and any similar authority necessary for
the conduct of its business as now being conducted by it, the lack of which
could materially and adversely affect the business, properties, prospects or
financial condition of the Company and the Company believes it can obtain any
similar authority for the conduct of its business as now conducted or planned to
be conducted.
     With respect to the Company’s marketing and sale of minimally invasive
vessel closure devices for surgical applications (which the Company represents
are the only products that the Company manufactures, markets or sells):

  (i)   The Company has received 510(k) clearance from the U.S. Food & Drug
Administration (the “FDA”) to sell its F8 & F6 SuperStitch® devices, including
its Next Generation versions (together, the “Company Medical Devices”) in the
United States;     (ii)   The Company has obtained permission from its notified
body to place the CE mark on the Company Medical Devices so as to permit their
sale in European Union countries;     (iii)   The Company’s 510(k) clearance and
CE mark for the Company Medical Devices are in full force and effect and the
Company has not received and anticipates no warning letter or other notice of,
and is unaware of any basis for, revocation, limitation or modification of such
510(k) clearance or CE marking; and     (iv)   The Company manufactures the
Company Medical Devices in compliance with FDA quality system regulations and
the EU Medical Device Directive and is otherwise in compliance with all
applicable FDA rules and regulations and EU directives (including the Medical
Device Directive) relating to the manufacture, marketing and sale of the Company
Medical Devices, including with respect to reporting of any device failures or
adverse reactions, except where such failure to comply would not materially and
adversely affect the ability of the Company to sell the Company’s Medical
Devices in each EU country.

- 10 -



--------------------------------------------------------------------------------



 



     With respect to any human clinical investigation of new or proposed medical
devices by the Company, or modifications to the Company Medical Devices, the
Company is conducting each such investigation in material compliance with
applicable rules and regulations, including by obtaining any required
Investigational Device Exemption or Institutional Review Board approvals.
     3.17. Environmental and Safety Laws. The Company is not in violation of any
applicable statute, law or regulation relating to the environment or
occupational health and safety, where such violation would have a material
adverse effect on the Company, and to the Company’s knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law or regulation. Without limiting the foregoing:

  (i)   with respect to any real property owned, leased or otherwise utilized by
the Company (“Real Property”), the Company is not or has not in the past been in
violation of any Hazardous Substance Law which violation could reasonably be
expected to result in a material liability to the Company or its properties and
assets;     (ii)   neither the Company nor, to the knowledge of the Company, any
third party has used, released, generated, manufactured, produced or stored, in,
on, under, or about any Real Property, or transported thereto or therefrom, any
Hazardous Substances that could reasonably be expected to result in a material
liability to the Company under any Hazardous Substance Law;     (iii)   to the
knowledge of the Company, there are no underground tanks, whether operative or
temporarily or permanently closed, located on any Real Property that could
reasonably be expected to result in a material liability to the Company under
any Hazardous Substance Law;     (iv)   there are no Hazardous Substances used,
stored or present at, or on, or to the knowledge of the Company that could
reasonably be expected to migrate onto any Real Property, except in compliance
with Hazardous Substance Laws; and     (v)   to the knowledge of the Company,
there neither is nor has been any condition, circumstance, action, activity or
event that could reasonably be expected to be a material violation by the
Company of any Hazardous Substance Law, or to result in liability to the Company
under any Hazardous Substance Law.

     For purposes hereof, “Hazardous Substances” means (statutory acronyms and
abbreviations having the meaning given them in the definition below of
“Hazardous Substances Laws”) substances defined as “hazardous substances,”
“pollutants” or “contaminants” in Section 101 of the CERCLA; those substances
defined as “hazardous waste,” “hazardous materials” or “regulated substances” by
the RCRA; those substances designated as a “hazardous substance” pursuant to
Section 311 of the CWA; those substances defined as “hazardous materials” in
Section 103 of the HMTA; those substances regulated as a hazardous chemical

- 11 -



--------------------------------------------------------------------------------



 



substance or mixture or as an imminently hazardous chemical substance or mixture
pursuant to Sections 6 or 7 of the TSCA; those substances defined as
“contaminants” by Section 1401 of the SDWA, if present in excess of permissible
levels; those substances regulated by the Oil Pollution Act; those substances
defined as a pesticide pursuant to Section 2(u) of the FIFRA; those substances
defined as a source, special nuclear or by-product material by Section 11 of the
AEA; those substances defined as “residual radioactive material” by Section 101
of the UMTRCA; those substances defined as “toxic materials” or “harmful
physical agents” pursuant to Section 6 of the OSHA; those substances defined as
hazardous wastes in 40 C.F.R. Part 261.3; those substances defined as hazardous
waste constituents in 40 C.F.R. Part 260.10, specifically including Appendix VII
and VIII of Subpart D of 40 C.F.R. Part 261; those substances designated as
hazardous substances in 40 C.F.R. Parts 116.4 and 302.4; those substances
defined as hazardous substances or hazardous materials in 49 C.F.R. Part 171.8;
those substances regulated as hazardous materials, hazardous substances, or
toxic substances in 40 C.F.R. Part 1910; any chemical, material, toxin,
pollutant, or waste regulated by or in any other Hazardous Substances Laws; and
in the regulations adopted and publications promulgated pursuant to said laws,
whether or not such regulations or publications are specifically referenced
herein.
     “Hazardous Substances Law” means any of:

  (i)   the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended (42 U.S.C. Section 9601 et seq.) (“CERCLA”);     (ii)  
the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et seq.) (“Clean
Water Act” or “CWA”);     (iii)   the Resource Conservation and Recovery Act (42
U.S.C. Section 6901 et seq.) (“RCRA”);     (iv)   the Atomic Energy Act of 1954
(42 U.S.C. Section 2011 et seq.) (“AEA”);     (v)   the Clean Air Act (42 U.S.C.
Section 7401 et seq.) (“CAA”);     (vi)   the Emergency Planning and Community
Right to Know Act (42 U.S.C. Section 11001 et seq.) (“EPCRA”);     (vii)   the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Section 136 et
seq.) (“FIFRA”);     (viii)   the Oil Pollution Act of 1990 (33 U.S.C.A.
Section 2701 et seq.);     (ix)   the Safe Drinking Water Act (42 U.S.C.
Sections 300f et seq.) (“SDWA”);     (x)   the Surface Mining Control and
Reclamation Act of 1974 (30 U.S.C.

- 12 -



--------------------------------------------------------------------------------



 



      Sections 1201 et seq.) (“SMCRA”);     (xi)    the Toxic Substances Control
Act (15 U.S.C. Section 2601 et seq.) (“TSCA”);     (xii)   the Hazardous
Materials Transportation Act (49 U.S.C. Section 5101 et seq.) (“HMTA”);    
(xiii)   the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C.
Section 7901 et seq.) ( “UMTRCA”);     (xiv)   the Occupational Safety and
Health Act (29 U.S.C. Section 651 et seq.) (“OSHA”); and     (xv)   all other
federal, state and local governmental rules which govern Hazardous Substances,
and the regulations adopted and publications promulgated pursuant to all such
foregoing laws.

     3.18. Offering Valid. Assuming the accuracy of the representations and
warranties of the Purchasers contained in Section 4, the offer, sale and
issuance of the Notes and the Warrants (and the Shares issuable upon conversion
of the Notes or upon exercise of the Warrants) will be exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and will have been registered or qualified (or are exempt
from registration and qualification) under the registration, permit or
qualification requirements of the State of Minnesota.
     3.19. Full Disclosure. None of this Agreement, the Notes, the Warrants, the
Registration Rights Agreement or the Security Agreement contains any untrue
statement of a material fact nor, to the Company’s knowledge and belief, omits
to state a material fact necessary in order to make the statements contained
herein or therein not misleading.
     3.20. Insurance. The Company has fire and casualty insurance policies with
coverage customary for companies similarly situated to the Company. The
Company’s coverage for product liability is described on Schedule 3.20.
     3.21. Investment Company Act. The Company is not, and will not use the
proceeds from the Notes in a manner so as to become, an “investment company,” or
a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
     3.22. Security Interest in Collateral. The Company owns the Collateral free
and clear of all claims, liens or encumbrances of any kind except for the
security interests granted in such Collateral pursuant to a Security Agreement
and a Patent and Trademark Security Agreement, each dated September 17, 2004
(the “Original Security Agreements”). Upon consummation of

- 13 -



--------------------------------------------------------------------------------



 



the transactions as contemplated hereby, and subject to the Company’s receipt of
consents from the secured parties under the Original Security Agreements (the
“Original Secured Parties”), the Purchasers will, together with the Original
Secured Parties, have a first priority security interest in the Collateral.
     3.23. Foreign Corrupt Practices; Sarbanes-Oxley.
     (a) Neither the Company, nor to the knowledge of the Company, any agent or
other person acting on behalf of the Company, has (i) directly or indirectly,
used any corrupt funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.
     (b) The Company is in compliance in all material respects with all
provisions of the Sarbanes-Oxley Act of 2002 that are applicable to it as of
each of the Closing Dates.
     3.24. Brokers or Finders. Except as set forth in Schedule 3.24, the Company
has not incurred nor will incur, directly or indirectly, any liability for any
brokerage or finders’ fees or agent’s commissions or any similar charges
(whether payable in cash, in equity securities or by a combination thereof) in
connection with this Agreement or any transaction contemplated hereby.
     3.25. Proposed Merger with TVG. The Company has entered into an Agreement
and Plan of Merger dated November 22, 2004 (the “Merger Agreement”) with TVG,
pursuant to which the Company is to consummate the Merger. The Merger Agreement,
in the form filed by TVG as Attachment 2 to the Information Statement, is a true
and correct copy of the agreement between the Company and TVG and is in full
force and effect. From and after the date hereof, the Company will not amend,
modify, replace, terminate or abandon the Merger Agreement and the proposed
Merger without first obtaining the written consent of Whitebox Advisors, as
agent for the Purchasers. However, the Company may abandon or terminate the
proposed Merger without the consent of Whitebox Advisors if a majority of the
members of the Board of Directors of the Company determines that such
abandonment or termination is in the best interests of the Company and its
stockholders.
     Upon any abandonment or termination of the proposed Merger, the Company
will not consummate a merger with an alternate public company without first
obtaining the prior written consent of Whitebox Advisors as agent of the
Purchasers, which it shall not withhold unreasonably. If the Company identifies
a candidate company acceptable to it, the Company will give Whitebox Advisors
written notice describing the proposed alternate transaction. The Purchasers
will be deemed to consent to this proposed alternate merger if the Purchasers
(through Whitebox Advisors) do not give the Company written notice withholding
the

- 14 -



--------------------------------------------------------------------------------



 



Purchasers’ consent within 15 business days after Whitebox Advisors receives the
Company’s written notice. In particular, the Company agrees it would be
reasonable for the Purchasers (through Whitebox Advisors) to withhold consent to
an alternate merger candidate if:

  •   Fusion Capital Fund II, LLC, an Illinois limited liability company and
current funding source for TVG (“Fusion Capital”), does not agree to a new
Common Stock Purchase Agreement on substantially the same terms and conditions
as its agreement with TVG;     •   The Company or the new merger candidate do
not reasonably cooperate with the Purchasers in their due diligence review of
the alternate merger candidate and the terms and conditions of the Company’s
proposed merger with it;     •   The Purchasers are not reasonably satisfied, in
their discretion, with the results of their above referenced due diligence
review; or     •   The Purchasers reasonably determine, in their discretion,
that a merger with the alternate merger candidate will not yield substantially
equivalent financial returns for the Purchasers as the contemplated Merger with
TVG.

     Assuming that the Purchasers consent to the Company’s alternate merger
transaction, or fail to timely withhold their consent to it, and assuming that
the Company consummates any such alternate merger, all references to TVG in the
Transaction Documents will thereafter automatically refer to the Company’s
alternate merger party.
     3.26. Use of Proceeds. The Company will use the proceeds from the purchase
of the Notes and Warrants for general corporate purposes.
SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
     Each Purchaser hereby severally, but not jointly, represents and warrants
to the Company as of each of the Closing Dates, and agrees, as follows:
     4.1. Authorization. Such Purchaser has full power and authority to enter
into this Agreement and each of the Transaction Documents, and each such
agreement, when executed and delivered by such Purchaser, will be valid and
binding obligations of the Purchaser enforceable in accordance with their terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) to the extent that the enforceability of the indemnification
provisions of the Registration Rights Agreement may be limited by applicable
laws.
     4.2. Investment Representations. The Purchaser understands that neither the
offer nor the sale of the Purchaser’s Note, the Warrant or the Shares has been
registered under the

- 15 -



--------------------------------------------------------------------------------



 



Securities Act. The Purchaser also understands that the Purchaser’s Note and
Warrant are being offered and sold pursuant to an exemption from registration
contained in the Securities Act based in part upon the Purchaser’s
representations contained in the Agreement. The Purchaser hereby represents and
warrants as follows:
     (a) Purchaser Bears Economic Risk. The Purchaser has substantial experience
in evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. The Purchaser must bear the economic risk of this investment
indefinitely unless the Purchaser’s respective Note or Warrant (or the Shares)
are registered pursuant to the Securities Act, or an exemption from registration
is available. Except as contemplated by the Registration Rights Agreement, the
Purchaser has no present intention of selling or otherwise transferring its
respective Note, the Warrant or the Shares, or any interest therein. The
Purchaser also understands that there is no assurance that any exemption from
registration under the Securities Act will be available and that, even if
available, such exemption may not allow the Purchaser to transfer all or any
portion of the Purchaser’s respective Note, the Warrant or the Shares under the
circumstances, in the amounts or at the times the Purchaser might propose.
     (b) Acquisition for Own Account. Except as contemplated by the Registration
Rights Agreement, the Purchaser is acquiring its respective Note, the Warrant
and the Shares for the Purchaser’s own account for investment only, and not with
a view towards their public distribution.
     (c) Purchaser Can Protect Its Interest. The Purchaser represents that by
reason of its, or of its management’s, business or financial experience, the
Purchaser has the capacity to protect its own interests in connection with the
transactions contemplated in this Agreement, the Note, the Warrant and the
Registration Rights Agreement. Further, the Purchaser is aware of no publication
of any advertisement in connection with the transactions contemplated in the
Agreement.
     (d) Accredited Investor. The Purchaser represents that it is an accredited
investor within the meaning of Rule 501 of Regulation D of the Securities Act
     (e) Residence. The Purchaser represents that it is organized under the laws
of the British Virgin Islands and that its principal office is located in the
State of Minnesota.
     (f) Rule 144. The Purchaser acknowledges and agrees that its respective
Note and Warrant, and, if issued, its Shares, must be held indefinitely unless
they are subsequently registered under the Securities Act or an exemption from
such registration is available. The Purchaser has been advised or is aware of
the provisions of Rule 144 promulgated under the Securities Act, which permits
limited resale of shares purchased in a private placement subject to the
satisfaction of certain conditions, including, among other things: the
availability of certain current public information about the Company, the resale
occurring not less than one year after a

- 16 -



--------------------------------------------------------------------------------



 



party has purchased and paid for the security to be sold, the sale being through
an unsolicited “broker’s transaction” or in transactions directly with a market
maker (as such term is defined under the Securities Exchange Act of 1934, as
amended) and the number of shares being sold during any three-month period not
exceeding specified limitations.
     (g) Disclosure of Information. Such Purchaser believes it has received all
the information it considers necessary or appropriate for deciding whether to
purchase the securities of the Company contemplated by this Agreement and the
Transaction Documents. Such Purchaser further represents that it or he has had
an opportunity to ask questions and receive answers from the Company regarding
the securities being issued by the Company pursuant to this Agreement and the
Transaction Documents and Company’s business, properties, prospects and
financial condition.
     4.3. Transfer Restrictions. The Purchaser acknowledges and agrees that its
respective Note and Warrant and, if issued, its Shares, are subject to
restrictions on transfer and will bear restrictive legends.
     4.4. Limitation on Short Selling of TVG Common Stock. The Purchaser has not
and agrees not to engage in any “short sale” (as such term is defined in
Rule 3b-3 of the Securities Exchange Act of 1934, as amended) of TVG’s Common
Stock or any hedging transaction, which establishes a net short position of
TVG’s Common Stock (i) from and after the First Closing Date and until the
effective date of the Merger (or, if sooner, until the termination or
abandonment of the Merger Agreement or the Merger) and (ii) if the Company
effects the Merger into TVG, during the period consisting of the sixty
(60) consecutive trading days ending on the date that is one year following the
effective date of the Merger. The foregoing covenant shall lapse if the Company
defaults in the timely payment of any amount due under the Purchaser’s Note.
SECTION 5. CONDITIONS FOR CLOSING
     5.1. Conditions for the Company to Satisfy for the First Closing. The
several obligations of each Purchaser to purchase its respective Note and
Warrant pursuant to the First Closing as contemplated by this Agreement is
subject to satisfaction of the following contingencies at or prior to the First
Closing:
     (a) The Company shall have obtained all third party consents required in
connection herewith, including consents from the Original Secured Parties to
pledge the Collateral pari passu with the Purchasers as security for the Notes.
     (b) The Company shall have executed and delivered to the Purchasers at
Closing the Transaction Documents.
     (c) The Company shall have satisfied all judgment liens, if any, against it
filed of record with the U.S. Patent and Trademark Office or otherwise.

- 17 -



--------------------------------------------------------------------------------



 



     (d) The Company shall have obtained the written consent of Fusion Capital
Fund II, LLC, an Illinois limited liability company and current funding source
for TVG, to the transactions contemplated hereby in such form as the Purchasers
shall require.
     (e) The Company shall have paid Whitebox Advisors a $25,000 cash
origination fee related to the transactions contemplated hereby.
     (f) Babcock & Associates, legal counsel to the Company, shall have
delivered an opinion to the Purchasers with respect to the following matters
(which opinion may contain customary exclusions and limitations that are
reasonably acceptable to counsel for the Purchasers):

  (i)   The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware. The Company has all
corporate power and authority necessary to own its properties and to conduct its
business as, to our knowledge, it is presently conducted. The Company is
qualified to do business and is in good standing in the State of California.    
(ii)   The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents.     (iii)  
The Transaction Documents have been duly authorized by all necessary corporate
action on the part of the Company.     (iv)   The authorized capital stock of
the Company consists of 10,000,000 shares of Common Stock, par value $0.00025
per share, and 5,000,000 shares of Preferred Stock, par value $0.00025 per
share. To our knowledge, except as described above or in the Purchase Agreement
(including the schedules and exhibits thereto), there are no other presently
outstanding preemptive rights to purchase from the Company any of the authorized
but unissued stock of the Company.     (v)   Each of the Transaction Documents,
when executed and delivered by the Company, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms.     (vi)   When issued in compliance with the provisions of the
Notes and Warrants (and upon payment as provided by the Warrants), the Shares
will be validly issued, fully paid and nonassessable.     (vii)   The execution
and delivery of the Transaction Documents by the Company will not result in (i)
a violation of the Company’s Amended and Restated Certificate of Incorporation
or Bylaws, as amended or (ii) a violation of any judgment or order specifically
identified on the Schedules to the Purchase Agreement, if any.

- 18 -



--------------------------------------------------------------------------------



 



     (g) The Company shall have procured, at its expense, UCC-type insurance in
form and amount satisfactory to the Purchasers as to the perfection and priority
of the Purchasers’ security interest in the Collateral.
     5.2. Conditions for the Company to Satisfy the Option Tranche Closing. The
several obligations of each Purchaser to purchase its respective Note and
Warrant pursuant to the Option Tranche Closing as contemplated by this Agreement
is subject to satisfaction of the follow contingencies at or prior to the Option
Tranche Closing:
     (a) The Company shall have obtained all third party consents required in
connection herewith, including consents from the Original Secured Parties, and
the secured parties hereunder, to pledge the collateral pari passu with the
Option Tranche purchasers as security for the Option Tranche Notes.
     (b) The Company shall make representations, warranties and covenants to the
Option Tranche purchasers as of the Option Tranche Closing in identical form as
set forth in Section 3 hereof.
     (c) Legal counsel to the Company shall have delivered an opinion to the
Option Tranche purchasers as to the matters contemplated by Section 5.1(e)
hereof.
     (d) The Company shall have procured, at its expense, UCC-type insurance in
form and amount satisfactory to the Option Tranche purchasers as to the
perfection and priority of their security interest in the Collateral.
SECTION 6. MISCELLANEOUS
     6.1. Governing Law. This Agreement shall be governed by the laws of the
State of Minnesota as such laws are applied to agreements between Minnesota
residents entered into and performed entirely in Minnesota.
     6.2. Survival. The representations, warranties, covenants and agreements
made herein shall survive any investigation made by the parties and the closing
of the transactions contemplated hereby. All statements as to factual matters
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant hereto in connection with the transactions contemplated
hereby shall be deemed to be representations and warranties by the Company
hereunder solely as of the date of such certificate or instrument.
     6.3. Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto
and shall inure to the benefit of and be enforceable by each person who shall be
a holder of the Notes, the Warrants or the Shares from time to time.

- 19 -



--------------------------------------------------------------------------------



 



     6.4. Entire Agreement. The Transaction Documents and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and no party
shall be liable or bound to any other in any manner by any representations,
warranties, covenants and agreements except as specifically set forth herein and
therein.
     6.5. Severability. In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
     6.6. Amendment and Waiver. This Agreement may be amended or modified, and
any provision hereunder may be waived, only upon the written consent of the
Company and Whitebox Advisors, as agent for the Purchasers.
     6.7. Notices. All notices, requests, consents, and other communications
hereunder shall be in writing and shall be deemed effectively given and received
when delivered in person or by national overnight courier service or by
certified or registered mail, return receipt requested, or by telecopier,
addressed as follows:

         
 
  (a)   if to the Company, at
 
       
 
      Sutura, Inc.
17080 Newhope Street
Fountain Valley, California 92708
Attention: Anthony A. Nobles, President and Chief Executive Officer
Facsimile: (714) 427-6354
 
       
 
      with a copy to:
 
       
 
      Babcock & Associates
600 Anton Boulevard, 11th Floor
Costa Mesa, California 92626
Attention: Richard J. Babcock, Esq.
 
       
 
  (b)   if to the Purchasers, in care of:
 
       
 
      Whitebox Advisors, LLC
3033 Excelsior Boulevard, Suite 300
Minneapolis, Minnesota 55416
Attention: Jonathan Wood, Chief Financial Officer
Facsimile: (612) 253-6151
 
       
 
      with a copy to:

- 20 -



--------------------------------------------------------------------------------



 



         
 
      Messerli & Kramer P.A.
150 South Fifth Street, Suite 1800
Minneapolis, Minnesota 55402
Attention: Jeffrey C. Robbins, Esq.
Facsimile: (612) 672-3777.
 
       
 
  (c)   if to the Escrow Agent, at:
 
       
 
      Messerli & Kramer P.A.
150 South Fifth Street, Suite 1800
Minneapolis, Minnesota 55402
Attention: Jeffrey C. Robbins, Esq.
Facsimile: (612) 672-3777.

     6.8. Indemnification by the Company. The Company agrees to indemnify and
hold the Purchasers harmless against any loss, liability, damage or expense
(including reasonable legal fees and costs) that the Purchasers may suffer,
sustain or become subject to as a result of or in connection with the breach by
the Company of any representation, warranty, covenant or agreement of the
Company contained in any of the Transaction Documents.
     6.9. Expenses. At Closing, the Company shall pay the Purchaser’s counsel,
Messerli & Kramer P.A., $15,000 for its legal fees and expenses in representing
the Purchasers in connection with the transactions contemplated hereby. In
addition, the Purchaser agrees to pay or reimburse the Purchasers for their
reasonable legal fees and expenses that they may incur after the date hereof in
connection with the review and approval of any matter relating to the Merger or
the granting of any waiver with respect to, the modification of any of the terms
or provisions of or the enforcement of any of the Transaction Documents.
     6.10. Titles and Subtitles. The titles of the sections and subsections of
the Agreement are for convenience of reference only and are not to be considered
in construing this Agreement.
     6.11. Counterparts. This Agreement may be delivered via facsimile or other
means of electronic communication, and may be executed in counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument.
[signature page follows]

- 21 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Purchase
Agreement as of the date first above written.

                      Sutura, Inc.       Pandora Select Partners, L.P.,
Whitebox Hedged High Yield Partners, L.P.
and Whitebox Intermarket Partners L.P.
By
                   
 
                   
 
  Anthony A. Nobles, President and
Chief Executive Officer                
 
                   
 
          By        
 
                   
 
                   
 
          Their        
 
                   

- 22 -



--------------------------------------------------------------------------------



 



Exhibit A
Form of Notes

-23-



--------------------------------------------------------------------------------



 



Exhibit B
Form of Warrants

-24-



--------------------------------------------------------------------------------



 



Exhibit C
Form of Registration Rights Agreement

-25-



--------------------------------------------------------------------------------



 



Exhibit D
Form of Security Agreement

-26-



--------------------------------------------------------------------------------



 



Exhibit E
Form of Patent and Trademark Security Agreement

-27-



--------------------------------------------------------------------------------



 



Exhibit F
Form of Escrow Agreement

-28-



--------------------------------------------------------------------------------



 



Schedule 3.2
Stock Matters

-29-



--------------------------------------------------------------------------------



 



Schedule 3.6
Certain Agreements and Actions

-30-



--------------------------------------------------------------------------------



 



Schedule 3.7
Related Party Matters

-31-



--------------------------------------------------------------------------------



 



Schedule 3.8
Changes

-32-



--------------------------------------------------------------------------------



 



Schedule 3.9
Properties Matters

-33-



--------------------------------------------------------------------------------



 



Schedule 3.10
Intellectual Property Matters

-34-



--------------------------------------------------------------------------------



 



Schedule 3.11
Compliance Matters

-35-



--------------------------------------------------------------------------------



 



Schedule 3.12
Litigation

-36-



--------------------------------------------------------------------------------



 



Schedule 3.14
Employment Matters

-37-



--------------------------------------------------------------------------------



 



Schedule 3.15
Registration Rights

-38-



--------------------------------------------------------------------------------



 



Schedule 3.16
Violations

-39-



--------------------------------------------------------------------------------



 



Schedule 3.20
Product Liability Insurance

-40-



--------------------------------------------------------------------------------



 



Schedule 3.22
Encumbrances on Collateral

-41-



--------------------------------------------------------------------------------



 



Schedule 3.24
Brokers or Finders

-42-